J-A21031-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

JAMES HANTON,

                            Appellant               No. 2253 EDA 2014


        Appeal from the Judgment of Sentence entered July 17, 2014,
           in the Court of Common Pleas of Philadelphia County,
            Criminal Division, at No(s): CP-51-CR-0008400-2012


BEFORE: ALLEN, MUNDY, and FITZGERALD*, JJ.

MEMORANDUM BY ALLEN, J.:                              FILED JULY 10, 2015

       James Hanton (“Appellant”) appeals pro se from the sentence imposed

after he pled guilty to one count of possession with intent to deliver crack

cocaine, 35 P.S. § 78-113(a)(30).1

       The trial court explained that after Appellant pled guilty, he was

“sentenced to 11½ to 23 months incarceration followed by 60 months

reporting probation, within the standard range of the guidelines for a repeat

felony offender. [Appellant] was credited with 25 months of time served and

immediately paroled.” Trial Court Opinion, 1/29/15, at 1 (footnote omitted).



____________________________________________


1
 On December 22, 2014, the trial court conducted a hearing pursuant to
Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998), and determined that
Appellant voluntarily waived his right to counsel.



*Former Justice specially assigned to the Superior Court.
J-A21031-15



      Appellant presents us with a “summary of questions involved”:

      1.     Was the Appellant entitled to have Motion to Suppress
      Honored/Granted; should case have been dismissed pursuant to
      Pa.R.Crim.Pr. Rule 600; did the court lack subject matter
      jurisdiction over the case/cause of action?

Appellant’s Brief at 7 (unnumbered).

      Before we reach the merits of Appellant’s questions, we note that on

December 31, 2014, the trial court ordered Appellant’s compliance with

Pa.R.A.P. 1925(b), “not later than twenty-one (21) days after entry of this

Order. Any issue not properly included in the Statement timely filed and

served pursuant to subdivision (b) of Pa.R.A.P. 1925 shall be deemed

waived.” (Emphasis added). The trial court’s order included proof of service

to Appellant at the same Tyson Avenue, Philadelphia address which

Appellant lists on his appellate brief.        See Appellant’s Brief at 18

(unnumbered).

      Appellant did not timely file a Pa.R.A.P. 1925(b) statement.          On

January 29, 2015, the trial court issued its opinion in which it found waiver

due to Appellant’s failure to file a timely Pa.R.A.P. 1925(b) statement.

      Appellant has appended to his appellate brief a copy of his Pa.R.A.P.

1925(b) statement, time-stamped February 10, 2015.          Our review of the

certified record confirms that Appellant did not timely file his Pa.R.A.P.

1925(b) statement, but submitted it approximately two weeks after the trial

court issued its opinion finding waiver. In his appellate brief, Appellant does

not address his failure to timely file his Pa.R.A.P. 1925(b) statement.


                                     -2-
J-A21031-15



      In its brief, the Commonwealth is in agreement with the trial court that

Appellant “waived his appellate rights when he ignored the trial court and

failed to file a [timely] 1925(b) statement.” Commonwealth Brief at 4. In

addition, the Commonwealth asserts, “even if [Appellant] had filed the

1925(b) statement, he would still not be entitled to relief [because] he

explicitly waived his right to challenge the denial of his post-trial motions

when he pled guilty, and his challenge to the trial court’s subject matter

jurisdiction is absurd.” Id.

      Upon review, we agree with both the trial court and Commonwealth.

Our Supreme Court has explained:

      Our jurisprudence is clear and well-settled, and firmly
      establishes that: Rule 1925(b) sets out a simple bright-line rule,
      which obligates an appellant to file and serve a Rule 1925(b)
      statement, when so ordered; any issues not raised in a Rule
      1925(b) statement will be deemed waived; the courts lack the
      authority to countenance deviations from the Rule's terms; the
      Rule's provisions are not subject to ad hoc exceptions or
      selective enforcement; appellants and their counsel are
      responsible for complying with the Rule's requirements[.]

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011).          We note this is

not a case like Commonwealth v. Zingarelli, 839 A.2d 1064 (Pa. Super.

2003), where an untimely filed concise statement of matters complained of

on appeal was addressed by the trial court in its opinion, such that the

issues were preserved for appellate review because the purpose of the

appellate rule requiring such statement was served. Rather, we adhere to

J.P. v. S.P., 991 A.2d 904 (Pa. Super. 2010), where this Court reiterated


                                    -3-
J-A21031-15



that an appellant’s failure to comply with an order to file a Rule 1925(b)

statement within 21 days constitutes waiver of all objections to the order,

ruling, or other matter complained of on appeal.        Id. at 908, citing

Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998) and Commonwealth v.

Castillo, 888 A.2d 775 (Pa. 2005).

      Given the foregoing, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed. Case stricken from the argument list.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/10/2015




                                     -4-